UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 12b-25 NOTIFICATION OF LATE FILING (CheckOne): ☐Form 10-K ☐Form 20-F ☐Form 11-K ☒Form 10-Q ☐Form 10-D ☐Form N-SAR ☐Form N-CSR For Period Ended: September 30, 2016 ☐Transition Report on Form 10-K ☐Transition Report on Form 20-F ☐Transition Report on Form 11-K ☐Transition Report on Form 10-Q ☐Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Not Applicable PART I—REGISTRANT INFORMATION TAXUS CARDIUM PHARMACEUTICALS GROUP, INC. (Full Name of Registrant) 11568 Sorrento Valley Rd., Suite 14
